DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendment filed on 03/31/2021.  The amendments of Applicant are entered and have been considered by Examiner. Claims 1-30 were previously pending. Claims 1-4, 7, 9-13, 15, 17-21, 23, 25-29 have been amended. Claims 31 and 32 have been added. Claims 1-32 are currently pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7-11, 13, 15-19, 21, 23-27, 29, 31, and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2021/0112585 A1 (foreign priority date of Jun. 29, 2018) to Ji et al. (hereinafter “Ji).

Regarding Claim 1, Ji teaches A method of wireless communication performed by a user equipment (UE), comprising:  (Figure 1 and [0027], illustrates UE 11)
selecting a search space configuration for a scheduled cell of the UE based at least in part on one or more active bandwidth parts of the UE, wherein the UE is associated with a scheduling cell and at least one search space configuration for the scheduling cell, ([0043] (support in Page 5 lines 28-29 and Page 6 lines 1-4 of foreign priority application), discloses the network-side device may configure a quantity of PDCCH candidates in a bandwidth part (BWP) of the scheduling cell for the terminal by using radio resource control (RRC). The BWP includes one or more CORESETs and search space sets, where the search space set includes a PDCCH candidate quantity of each aggregation level (AL). In addition, the network-side device may further configure, by using RRC, one or more scheduled cells that are cross-carrier scheduled by the scheduling cell. [0077] (support in Page 10 lines 3-7 of foreign priority application), discloses search space set configuration or PDCCH candidate quantity configuration of each AL included in cross-carrier scheduling configuration of the first cell is applied to some or all CORESETS or search space sets in a BWP of the second cell.  [0091]-[0092] (support in Page 12 lines 7-19 of foreign priority application), further discloses a network-side device configures two cells, namely, cell A and cell B, for UE (i.e. user (i.e. UE is associated with a scheduling cell). The cell A is a primary cell, the cell B is a secondary cell, and the cell A (also referred to as a scheduling cell or second cell) cross-carrier schedules the cell B (also referred to as a scheduled cell or first cell). Cell B configuration does not include PDCCH configuration. The network-side device configures a PDCCH in a BWP of the cell A (scheduling cell) . An active BWP includes one CORESET and two associated search space sets. One search space set is corresponding to the cell A (at least one search space configuration for the scheduling cell), and the other search space set is corresponding to the cell B (i.e. selecting a search space configuration for a scheduled cell based on one or more active bandwidth parts of the UE). PDCCH configuration of the cell A includes an identity (for example, a CIF value or a cell ID) of a corresponding cell (the scheduled cell, that is, the cell B), and PDCCH candidate quantity configuration and/or search space set configuration of the cell B. The PDCCH candidate quantity configuration includes PDCCH candidate quantities corresponding to ALs [1, 2, 4, 8, 16]. PDCCH candidate quantities allocated to the cell A are [4, 4, 2, 2, 1], and PDCCH candidate quantities allocated to the cell B are [2, 2, 2, 2, 0]) and 
wherein the one or more active bandwidth parts are associated with at least one of: one or more first bandwidth part configurations of the scheduling cell, or one or more second bandwidth part configurations of the scheduled cell; ([0092], discloses the network-side device configures a PDCCH in a BWP (i.e. one or more first bandwidth part configurations) of the cell A (scheduling cell). An active BWP includes one CORESET and two associated search space sets) and 
receiving information based at least in part on the search space configuration for the scheduled cell. ([0091]-[0093] (support in Page 5 lines 7-21), discloses blind detection of PDCCH (i.e. information) using the search space configuration for cell B as cross-carrier scheduled by scheduling cell A)

Regarding Claim 2, Ji teaches The method of claim 1, wherein at least one of the one or more first bandwidth part configurations or the one or more second bandwidth part configurations are associated with respective search space configurations from which the search space configuration for the scheduled cell is to be selected. ([0043], discloses the network-side device may configure a quantity of PDCCH candidates in a bandwidth part (BWP) of the scheduling cell for the terminal by using radio resource control (RRC). The BWP (bandwidth part configuration) includes one or more CORESETs and search space sets, where the search space set includes a PDCCH candidate quantity of each aggregation level (AL). [0091]-[0092], discloses he network-side device configures a PDCCH in a BWP of the cell A (scheduling cell) . An active BWP (i.e. first bandwidth part configuration) includes one CORESET  and two associated search space sets (i.e. associated search space configurations).

Regarding Claim 3, Ji teaches The method of claim 1, wherein selecting the search space configuration for the scheduled cell is based at least in part on which bandwidth part configuration, of the one or more first bandwidth part configurations, is used for the one or more active bandwidth parts. ([0091]-[0092], (i.e. first bandwidth part configuration) includes one CORESET and two associated search space sets (i.e. associated search space configurations). One search space set is corresponding to the cell A (at least one search space configuration for the scheduling cell), and the other search space set is corresponding to the cell B (i.e. selecting a search space configuration for a scheduled cell).

Regarding Claim 5, Ji teaches The method of claim 1, wherein selecting the search space configuration is based at least in part on which bandwidth part configuration, of the one or more second bandwidth part configurations, is used for the one or more active bandwidth parts. ([0108]-[0110] (support in Page 13 lines 8-20 of foreign priority application), discloses the network-side device configures BWP configuration for the scheduled cell B. The BWP configuration includes search space set configuration)


Regarding Claim 7, Ji teaches The method of claim 1, wherein the search space configuration for the scheduled cell is independent of the at least one search space configuration for the scheduling cell. ([0091]-[0092], discloses the network-side device configures a PDCCH in a BWP of the cell A (scheduling cell) . An active BWP includes one CORESET and two associated search space sets. One search space set is corresponding to the cell A (at least one search space configuration 

Regarding Claim 8, Ji teaches The method of claim 1, wherein the search space configuration for the scheduled cell is shared with the scheduling cell. ([0072] (support in Page 9 lines 17-19), discloses optionally, the search space set configuration or the PDCCH candidate quantity configuration of the first cell is applied to some or all CORESETs or search space sets in an active BWP of the second cell)

Regarding Claim 9, Ji teaches A user equipment (UE) for wireless communication, comprising: (Figure 1 and [0027], illustrates UE 11)
a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: (Figure 4, illustrates first device (i.e. UE) with processor and memory)
select a search space configuration for a scheduled cell of the UE based at least in part on one or more active bandwidth parts of the UE, wherein the UE is associated with a scheduling cell and at least one search space configuration for the scheduling cell,  ([0043], discloses the network-side device may configure a quantity of PDCCH candidates in a bandwidth part (BWP) of the scheduling cell for the terminal by using radio resource control (RRC). The BWP includes one or more CORESETs and search space sets, where the search space set includes a PDCCH candidate quantity of each aggregation level (AL). In addition, the network-side device may further configure, by using RRC, one or more scheduled cells that are cross-carrier (i.e. UE is associated with a scheduling cell). The cell A is a primary cell, the cell B is a secondary cell, and the cell A (also referred to as a scheduling cell or second cell) cross-carrier schedules the cell B (also referred to as a scheduled cell or first cell). Cell B configuration does not include PDCCH configuration. The network-side device configures a PDCCH in a BWP of the cell A (scheduling cell) . An active BWP includes one CORESET and two associated search space sets. One search space set is corresponding to the cell A (at least one search space configuration for the scheduling cell), and the other search space set is corresponding to the cell B (i.e. selecting a search space configuration for a scheduled cell based on one or more active bandwidth parts of the UE). PDCCH configuration of the cell A includes an identity (for example, a CIF value or a cell ID) of a corresponding cell (the scheduled cell, that is, the cell B), and PDCCH candidate quantity configuration and/or search space set configuration of the cell B. The PDCCH candidate quantity configuration includes PDCCH candidate quantities corresponding to ALs [1, 2, 4, 8, 16]. PDCCH candidate quantities allocated to the cell A are [4, 4, 2, 2, 1], and PDCCH candidate quantities allocated to the cell B are [2, 2, 2, 2, 0]) and 
wherein the one or more active bandwidth parts are associated with at least one of: one or more first bandwidth part configurations of the scheduling cell, or one or more second bandwidth part configurations of the scheduled cell; ([0092], discloses the network-side device configures a PDCCH in a BWP (i.e. first bandwidth part configurations of the scheduling cell) of the cell A (scheduling cell). An active BWP  includes one CORESET  and two associated search space sets) and 
receive information based at least in part on the search space configuration for the scheduled cell. ([0091]-[0093], discloses blind detection of PDCCH (i.e. information) using the search space configuration for cell B as cross-carrier scheduled by scheduling cell A)

Claims 10, 11, 13, 15 and 16 are rejected for having the same limitations as claims 2, 3, 5, 7, and 8, respectively, except the claims are in user equipment  format.

Regarding Claim 17, Ji teaches A non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions comprising: one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the one or more processors to: (Figure 4, illustrates first device (i.e. UE) with processor and memory)
select a search space configuration for a scheduled cell of the UE based at least in part on one or more active bandwidth parts of the UE, wherein the UE is associated with a scheduling cell and at least one search space configuration for the scheduling cell,  ([0043], discloses the network-side device may configure a quantity of PDCCH candidates in a bandwidth part (BWP) of the scheduling cell for the (i.e. UE is associated with a scheduling cell). The cell A is a primary cell, the cell B is a secondary cell, and the cell A (also referred to as a scheduling cell or second cell) cross-carrier schedules the cell B (also referred to as a scheduled cell or first cell). Cell B configuration does not include PDCCH configuration. The network-side device configures a PDCCH in a BWP of the cell A (scheduling cell) . An active BWP includes one CORESET and two associated search space sets. One search space set is corresponding to the cell A (at least one search space configuration for the scheduling cell), and the other search space set is corresponding to the cell B (i.e. selecting a search space configuration for a scheduled cell based on one or more active bandwidth parts of the UE). PDCCH configuration of the cell A includes an identity (for example, a CIF value or a cell ID) of a corresponding cell (the scheduled cell, that is, the cell B), and PDCCH candidate quantity configuration and/or search space set configuration of the cell B. The PDCCH candidate quantity configuration includes PDCCH candidate quantities corresponding to ALs [1, 2, 4, 8, 16]. PDCCH candidate quantities allocated and 
wherein the one or more active bandwidth parts are associated with at least one of: one or more first bandwidth part configurations of the scheduling cell, or one or more second bandwidth part configurations of the scheduled cell; ([0092], discloses the network-side device configures a PDCCH in a BWP (i.e. first bandwidth part configurations of the scheduling cell) of the cell A (scheduling cell). An active BWP includes one CORESET and two associated search space sets) and 
receive information based at least in part on the search space configuration for the scheduled cell. ([0091]-[0093], discloses blind detection of PDCCH (i.e. information) using the search space configuration for cell B as cross-carrier scheduled by scheduling cell A)

Claims 18, 19, 21, 23, and 24 are rejected for having the same limitations as claims 2, 3, 5, 7, and 8, respectively, except the claims are in computer readable medium format.

Regarding Claim 25, Ji teaches An apparatus for wireless communication, comprising:  (Figure 1 and [0027], illustrates UE 11)
means for ([0116], discloses determining module) selecting a search space configuration for a scheduled cell of the UE based at least in part on one or more active bandwidth parts of the UE, wherein the UE is associated with a scheduling cell and at least one search space configuration for the scheduling cell,  ([0043], (i.e. UE is associated with a scheduling cell). The cell A is a primary cell, the cell B is a secondary cell, and the cell A (also referred to as a scheduling cell or second cell) cross-carrier schedules the cell B (also referred to as a scheduled cell or first cell). Cell B configuration does not include PDCCH configuration. The network-side device configures a PDCCH in a BWP of the cell A (scheduling cell) . An active BWP includes one CORESET and two associated search space sets. One search space set is corresponding to the cell A (at least one search space configuration for the scheduling cell), and the other search space set is corresponding to the cell B (i.e. selecting a search space configuration for a scheduled cell based on one or more active bandwidth parts of the UE). PDCCH configuration of the cell A includes an identity (for example, a CIF value or a cell ID) of a corresponding cell (the scheduled cell, that is, the cell B), and PDCCH candidate quantity configuration and/or search space set configuration of and 
wherein the one or more active bandwidth parts are associated with at least one of: one or more first bandwidth part configurations of the scheduling cell, or one or more second bandwidth part configurations of the scheduled cell; ([0092], discloses the network-side device configures a PDCCH in a BWP (i.e. first bandwidth part configurations of the scheduling cell) of the cell A (scheduling cell). An active BWP includes one CORESET and two associated search space sets) and 
means for (Figure 4, illustrates transceiver) receiving information based at least in part on the search space configuration for the scheduled cell. ([0091]-[0093], discloses blind detection of PDCCH (i.e. information) using the search space configuration for cell B as cross-carrier scheduled by scheduling cell A)

Claims 26, 27, and 29 are rejected for having the same limitations as claims 2, 3, and 5, respectively, except the claims are in apparatus (means for) format.

Regarding Claim 31, Ji teaches The method of claim 8, wherein the scheduling cell and the scheduled cell share a search space identifier. ([0074], discloses a search space set of the first cell (scheduled cell) is mapped to a search space set of the second cell (scheduling cell) with a same identity (ID))

 The method of claim 1, wherein the one or more active bandwidth parts include an active bandwidth part of the scheduling cell and an active bandwidth part of the scheduled cell, and wherein the search space configuration for the scheduled cell is based at least in part on the active bandwidth part of the scheduling cell and the active bandwidth part of the scheduled cell. ([0108]-[0110], discloses in this example, the network-side device configures a PDCCH in a BWP of the cell A (active bandwidth part of the scheduling cell). An active BWP includes one CORESET and one associated search space set. The network-side device configures BWP configuration (active bandwidth part of the scheduled cell) for the scheduled cell B. The BWP configuration includes search space set configuration and a search space set corresponding to the search space set configuration is actually associated with a CORESET in the BWP of the cell A (i.e. based on the active bandwidth part of the scheduling cell and the scheduled cell)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 12, 20, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0058189 A1 (foreign priority date of May 11, 2018) to Xiao et al. (hereinafter “Xiao”)

Regarding Claim 4, Ji teaches The method of claim 1, wherein
Ji discloses one or more second bandwidth part configuration of the scheduled cell ([0108]-[0110], the network side device configuring BWP configuration for the scheduled cell B) does not explicitly teach at least part of the search space configuration for the scheduled cell does not change when an active bandwidth part, of the one or more active bandwidth parts, is switched from one of the one or more second bandwidth part configurations to another one of the one or more second bandwidth part configurations. 
However, in a similar field of endeavor, Xiao discloses in [0202] (support found in Page 17 lines 24-31 of foreign priority application), in NR Rel-15, a serving cell may be configured with a maximum of four BWPs (i.e. one or more bandwidth part configurations), where only one BWP can be activated in each serving cell at a time, and the terminal sends and receives data on the active BWP. [0023] (support found in Page 4 lines 5-11 of foreign priority application) and further discloses a fourth serving cell that performs cross-carrier scheduling for K number of serving cells (i.e. scheduled cells). Claim 5, further discloses wherein the plurality of serving cells comprises a scheduling cell and a scheduled cell.  [0425]-[0426] (support found in Page 35 lines 20-24 of foreign priority application), further discloses the network device configures, for each downlink BWP, a search space used to monitor a PDCCH, and configures one search space set at a time.  Each search space set corresponds to one CORESET and a plurality of search space sets may correspond to a same CORESET (i.e. part of the search space configuration for the scheduled cell does not change)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Ji to include the above limitations as suggested by Xiao, in order to improve communication flexibility and efficiency as indicated in [0008] of Xiao.

Claim 12 is rejected for having the same limitations as claim 4, except the claim is in user equipment format.
Claims 20 is rejected for having the same limitations as claim 4, except the claim is in computer readable medium format.
Claims 28 are rejected for having the same limitations as claims 4, except the claim is in apparatus (means for) format.


Claims 6, 14, 22, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0058940 A1 (foreign priority date of Apr. 13, 2018) to Choi et al. (hereinafter “Choi”)

Regarding Claim 6, Ji teaches The method of claim 1, wherein Ji discloses a downlink control information format for the scheduled cell ([0075], discloses the candidate quantity configured for the first cell (scheduled cell) is enabled to take effect in each search space set or a third -DCI-format search space set in each BWP of the second cell (scheduling cell)) 
Ji does not explicitly teach a downlink control information format or size for the scheduled cell is based at least in part on which bandwidth part configuration, of the one or more second bandwidth part configurations, is used for the one or more active bandwidth parts.
However, in a similar field of endeavor, Choi discloses in [0148]-[0150] (support found in [0169]-[0171] of foreign priority application), discloses a UE may determine the DCI length according to the RA field length required for the activated BWP, and perform PDCCH blind decoding using the determined DCI length.  If the BPI indicates a BWP other than the currently activated BWP (hereinafter, a BWP to be newly activated), RA may be interpreted according to the RBG size of the newly activated BWP.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Ji to include the above limitations as suggested by Choi, to provide for efficiently transmitting and receiving signals in a wireless communication system as indicated in [0009] of Choi.

Claim 14 is rejected for having the same limitations as claim 6, except the claim is in user equipment format.
Claims 22 is rejected for having the same limitations as claim 6, except the claim is in computer readable medium format.
Claims 30 are rejected for having the same limitations as claim 6, except the claim is in apparatus (means for) format.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENKEY VAN/           Primary Examiner, Art Unit 2477